DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites the limitation “the first device feature and the second device feature being source and drain regions for separate semiconductor devices; the dielectric fill providing a trench isolation region separating the separate semiconductor devices” in lines 6-8 and 12-13. The limitation was not described in the specification as originally filed and constitutes new matter. The specification does not describe “separate semiconductor devices” of the limitation. For examination purposes, the limitation is considered as the source/drain region of the first device feature and the source/drain region of the second device feature is separated by the dielectric fill material in a cross sectional view, as depicted in FIG. 13A of the instant application. 
Claim 17 recites the limitation “for electrical signal to the electrical contacts” in line 21. The limitation was not described in the specification as originally filed and constitutes new matter.
Claim 21 recites the limitation “wherein the elemental metal composition is selected from the group consisting of tungsten, cobalt, or titanium” in lines 1-2. The limitation was not described in the specification as originally filed and constitutes new matter. For examination purposes, the limitation is considered as the electrical contacts 
Claim 22 recites the limitation “wherein the metal nitride composition is titanium nitride” in lines 1-2. The limitation was not described in the specification as originally filed and constitutes new matter. For examination purposes, the limitation is considered as the metal liner includes titanium nitride, as described in paragraph [0051] of the specification of the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the elemental metal composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the metal nitride" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2017 /0125543) in view of Xie (US 2016/0163585).
Regarding claim 17, Greene discloses, in FIG. 12 and in related text, an electrical conductive structure to an electrical device comprising: 
a first (left) portion of a metal liner (TiN) present on a first device feature (16) that is separated from a second (right) portion of the metal liner (TiN) that is present on a second device feature (16), the first device feature being a first merged epitaxial material between two first fin structures (14) and the second device feature being a second merged epitaxial material between two second fin structures (14), the first device feature and the second device feature being source and drain regions for separate semiconductor devices; 
a dielectric fill material (34) entirely filling a space between the first portion of the metal liner and the second portion of the metal liner, the dielectric fill having a greater width at its upper surface than at a lower surface of the dielectric fill, wherein a liner layer is not present underlying the dielectric fill between the first and second portions of the metal liner, the dielectric fill providing a trench isolation region separating the separate semiconductor devices; 
electrical contacts (66) provided by an additive core (tungsten) that are present on opposing sides of and in direct contact with the dielectric fill material, wherein the electrical contacts are in electrical communication with the first and second portion of 
Greene in FIG. 12 does not explicitly discloses a metal line in the trench isolation region for electrical signal to the electrical contacts.
Xie teaches a metal line (139) in the trench isolation region (108, 126) for electrical signal to the electrical contacts (130A, 130B) (see Xie, FIG. 2M, [0025], [0029], [0035], [0037]).
Greene and Xie are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Greene with the features of Xie because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Green to include a metal line in the trench isolation region for electrical signal to the electrical contacts, as taught by Xie, in order to provide a shared contact structure (see Xie, [0037]).
Regarding claim 18, Greene in view of Xie teaches the structure of claim 17.
Greene discloses wherein each of the first and second portions of the metal liner (TiN) are in contact with source/drain regions (16) of a semiconductor device (see Green, [0054]).
Regarding claim 19, Greene in view of Xie teaches the structure of claim 17.
Greene discloses wherein each of the first and second portions of the metal liner are within a gate structure (20) produced using replacement metal gate processing (see Green, FIG. 12, [0038]: TiN liner of electrical contacts 66 are between dummy gates).
Regarding claim 20, Greene in view of Xie teaches the structure of claim 17.
Greene discloses wherein each of the first and second portions of the metal liner (TiN liner of electrical contacts 66) are a component of an interconnect formed during back end of the line (BEOL) processing (see Greene, [0054]: contacts are formed after front end of the line processing for forming source/drain of transistors).
Regarding claim 21, Greene in view of Xie teaches the structure of claim 17.
Greene discloses wherein the elemental metal composition (of electrical contacts 66) is selected from the group consisting of tungsten, cobalt, or titanium (see Greene, [0054]).
Regarding claim 22, Greene in view of Xie teaches the structure of claim 17.
Greene discloses wherein the metal nitride composition (TiN liner of electrical contacts 66) is titanium nitride (see Greene, [0054]).

Response to Arguments
Applicant's arguments filed on 12/07/2020 have been fully considered but they are not persuasive. 
In applicant’s remarks, page 10 to 11, applicant argues that Greene discloses metal silicide; Green does not disclose metal liner of claim 17.
In response, the Office notes that Greene discloses metal liner (TiN) recited by claim 1. See discussion on rejection of claim 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811